In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-1028V
                                      Filed: May 11, 2018
                                        UNPUBLISHED


    TURMAK DAVIS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On August 19, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination he received on
November 3, 2015. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On November 23, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a SIRVA. On May 4, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $87,661.57
comprising $82,500.00 for past and future pain and suffering, and $5,161.57 for past

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
out-of-pocket medical expenses. Proffer at 1. In the Proffer, respondent represented
that petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $87,661.57 in the form of a check payable to
petitioner, Turmak Davis. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
TURMAK DAVIS,                       )
                                    )
                 Petitioner,        )
                                    )        No. 16-1028V
v.                                  )        Chief Special Master Dorsey
                                    )        ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
                  Respondent.       )
                                    )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       The Court issued a Ruling on Entitlement on November 23, 2016. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $82,500.00, which

represents compensation for past and future pain and suffering. Respondent also proffers that

petitioner should also be awarded $5,161.57, which represents compensation for past out-of-

pocket medical expenses. These amounts represent all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a).1 Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that petitioner be awarded a lump sum payment of $87,661.57, in the

form of a check payable to petitioner. Petitioner agrees.




1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                         Respectfully submitted,

                         CHAD A. READLER
                         Acting Assistant Attorney General

                         C. SALVATORE D’ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         CATHARINE E. REEVES
                         Deputy Director
                         Torts Branch, Civil Division

                         HEATHER L. PEARLMAN
                         Assistant Director
                         Torts Branch, Civil Division

                         /s/ DEBRA A. FILTEAU BEGLEY
                         DEBRA A. FILTEAU BEGLEY
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Phone: (202) 616-4181
Dated: May 4, 2018




                     2